DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19179340, filed on June 11, 2019.
Status of Claims
Claims 5 and 14 have been previously canceled.
Accordingly, claims 1-4, 6-13 and 15 are currently pending.

Response to Remarks
Applicant states that the Wen ‘592 fails to teach a two-dimensional test pattern of a digital image and the reception testing of a radar under test.  See Remarks Page 6.
In response, Wen ‘592 was cited as teaching a test pattern image.  See Non-Final Page 4.  Wen’ 592 did not say whether the image was two dimensional.  Gibson was used to teach a two-dimensional image.  See Non-Final Page 7.  Of course, any image that has an x and y coordinate would meet the scope of two dimensions.  Wen ‘738 was used to teach a MIMO transceiver.  See Non-Final Page 5.  
Applicant states that the Wen ‘738 teaches a mapping relationship between relationship between the near field radiation pattern and far field radiation patter.  See Remarks Page 7.
In response, the Examiner fails to see the relevance of this particular point of contention.  The teachings of Wen ‘738 was used to modify Wen ‘592 to include both transmission and reception both.  See Non-Final Page 7.  The Examiner fails to see how this particular point of contention prevent a person of ordinary skill from using Wen ‘738 to modify Wen ‘592 to include both transmissions and reception. 
Applicant states that Wen ‘738 does not teach the whole beamforming pattern.  See Remarks Page 8.  
In response, Wen ‘738 was not used to teach the whole beamforming pattern but simply used to teach both transmit and receive as discussed supra.  Besides, the Examiner fails to see how the claimed subject matter defines the complex radio frequency image with this level of specificity.
Applicant states that the transmission and reception testing would not be analogous because the reception testing would include a reflection.  See Remarks Page 8.  
In response, the claimed subject matter does not include a reflection with regards to energy reflected by an object and then received.  The claims recite “which reflects the radiation pattern as received by the radar under test …”  To be clear, the term “reflects” as used by Applicant in this context has nothing to do with transmitting and receiving energy but rather the term “reflects” in this context has to do with whether the energy received resembles what is shown in the image.  The claimed image is not energy that is propagated over the air.  Moreover, it is well-known that a radar could “listen” and thus receive without a reflection, e.g. transponder.  In other words, not all energy that is received is an actual reflection.  
Applicant states that the Gibson reference does not teach a two-dimensional image because said image corresponds to a series of azimuth pattern measurements at different elevation angles.  See Remarks Page 9.  
In the previous response it was noted that “Applicant does not define complex.  Based on research, the Examiner has determined that complex simply means magnitude and phase and that antenna radiation patterns include both magnitude and phase. Thus, the Examiner will withdraw the drawing objection. In view of Applicant’s remarks and amendments, the Examiner withdraws the 112 rejection.”  See Non-Final 07/05/2022 Pages 2 – 3.  Thus, Gibson would meet the scope of a 2D image, e.g. magnitude and phase.  Regardless, the Examiner disagrees with Applicant’s contention that Gibson does not teach a 2D image because Gibson Fig. 16 clearly teaches 3D image including azimuth, elevation and magnitude thus Gibson teaches more than what is claimed regarding the claimed image.  
Applicant further states that said image in Gibson is not a pre-defined or previously known image.  See Remarks Page 9.  
In response, Wen ‘592 was used to teach a predetermined pattern (image).  See Wen ‘592 Fig. 3 item S206.  Wen ‘592 was just simply silent regarding dimensionality.  Presumably, an image would have magnitude and phase.  Gibson was used to explicitly teach two dimensions.  See Non-Final 07/05/2022 Pages 7.   
Based on further search and consideration, Jing (2020/0028598) teaches millimeter over-the-air testing.  See Jing Para. 3.  Jing also teaches 2D and 3D measurements.  Id. Para. 20.  Jing also teaches item 110 as a transceiver.  See Jing Para. 22.  Also, Gossman KR 102423671 B1 teaches an over-the-air transceiver MIMO and/or beamforming test as shown in Fig. 10 page 42 items 136 and 104.  In view of Gossman, it would have been obvious to include testing for both transmit and receive to make beamforming testing more robust thus more accurate.  It would also have been obvious to compare measurements with predefined images as taught by Wen ‘592 in the previous office action.  See Non-Final 07/05/2022 Page 5.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Wen (US 2019/0173592) filed Dec. 27, 2017 in view of Wen (US 2018/0337738), Gibson (US 6,356,227) and Garcia (US 2018/0115065).
As to claims 1 and 11, Wen teaches a system for testing a radar under test comprising: 
an antenna array with a plurality of antenna elements (Wen ‘592 teaches a transmitter 10 having an antenna array 104_1 to 104_N shown in Fig. 2.  However, it appears that the transmitter 10 of Wen 592 is analogous to Applicant’s radar under test 13 as shown in Applicant’s Fig. 1 because Wen’s ‘592 invention is directed to “beamforming calibration system and method, which considers errors caused by the hardware and sets appropriate phases for the transmitting antennas to achieve beamforming calibration (Para. 5).” In other words, the testing, more specifically – calibration, is being performed on the transmitter 10 not receiver 20.  Thus, transmitter 10 and receiver 20 of Wen ‘592 must be modified to both be transceivers each having an array antenna wherein each transmits and receives.); 
a plurality of transceivers correspondingly connected to the plurality of antenna elements (Again, transmitter 10 and receiver 20 of Wen ‘592 must be modified to both be transceivers each having an array antenna wherein each transmits and receives.  The modification would also require each path as shown in Fig. 1 of Wen ‘592 to have its own independent necessary transceiver components, e.g. oscillator, as will be discussed later.); and 
a processor (Fig. 2 item 30), 
which is configured to communicate a known two dimensional test pattern of a digital image to the radar under test (Wen ‘592 Fig. 3 item 206 “compares the first radiation pattern with a predetermined pattern …” Wen ‘592 is silent regarding the digital image being in two dimensions, e.g. azimuth and elevation.); and 
wherein the system is configured to perform one or more of reception testing of the radar under test and transmission testing of the radar under test (Fig. 3 S202 “The transmitter uses the first phase set to set phases of the transmitting antennas.”  Wen’ 592 only teaches transmission testing of transmitter 10 and does not teach reception testing of transmitter 10.), 
wherein, for the reception testing the system is configured to (i) control the transceivers to transmit, via the antenna array (Wen’ 592 only teaches transmission testing of transmitter 10 and does not teach reception testing of transmitter 10.), 
a radiation pattern in the form of a complex radio frequency image to the radar under test, wherein the radiation pattern corresponds to the digital image (Wen’ 592 only teaches transmission testing of transmitter 10 and does not teach reception testing of transmitter 10.  Wen’ 592 does teach comparison of the transmitted image with a known image as shown in Fig. 3 S206.), 
(ii) receive complex radio frequency image communicated from the radar under test, which reflects the radiation pattern as received by the radar under test from the transceivers (Wen ‘592 S204 – S206), and 
(iii) analyze the complex radio frequency image, communicated from the radar under test, with respect to the known two dimensional test pattern of the digital image (Wen ‘592 Fig. S206), and 
wherein, for the transmission testing, the system is configured to (i) receive, via the antenna array and transceivers, a radiation pattern transmitted by the radar under test in the form of a complex radio frequency image, wherein the radiation pattern transmitted by the radar under test is based on the digital image (Wen ‘592 Figs. 1 – 2 item 104_1 to 104_N and Fig. 3 item S202 – S206), and 
(ii) to analyze the complex radio frequency image, transmitted by the radar under test, with respect to the known two dimensional test pattern of the digital image (Wen ‘592 item 592).  
As discussed supra, Wen ‘592 is directed to testing and calibration of a transmitter having an array antenna that performs beamforming wherein the testing consists of transmission test but not a reception test.  See e.g. Para. 5 and Fig. 2.  The claimed invention requires testing of a transceiver array wherein each path of the array has its own transceiver and the testing includes a transmission and reception test.  
In the same field endeavor, Wen ‘738 teaches “MIMO DUT 10 includes a MIMO transceiver, in particular a MIMO wireless RF transceiver and an array 12 of MIMO antenna elements for transmitting and receiving wireless RF signals over-the-air. Here it is understood that the term “RF” encompasses frequencies which may be considered to fall within UHF and/or microwave and/or mm wave bands (Para. 50).”  Wen ‘738 further teaches “RF probe antennas 54-0 . . . 54-(N−1) are configured to radiate and receive RF signals (Para. 52).”
Note that microwave and/or mm wave bands would meet the scope of radar.   
Wen ‘592 is directed to millimeter wave communication systems.  See Para. 3.
In view of the teachings of Wen ‘738, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify millimeter communication system into a radar system because there is a growing demand for radar especially in fields such as automotive radars.  As such, the motivation to combine is simple – financial gain.  Automotive radars commonly employ beamforming techniques via radar transceivers having an antenna array to track other vehicles and to avoid multipath.  Thus, one of ordinary skill would understand the benefit to not only test a radar transceiver’s radiated transmission pattern formed via beamforming but would also realize the benefit to test a radar transceiver’s received pattern formed by beamforming.  Note that beamforming is due to phase shifting of a transmitted or received electromagnetic energy that affects the direction that the energy is transmitted and received.  Thus, one of ordinary skill understands that a radar transceiver would need to be tested using both a transmission test and reception test in order to fully evaluate the correctness of the phase shifters that modify the transmission and received radiated energy.  As such, the motivation would be to provide a full and complete test of the beamforming techniques of the modified radar transceiver’s ability to beamform in both transmission and reception.  Because the phase shifting principles that apply to transmitter beamforming techniques also apply to receiver beamforming techniques, one of ordinary skill would consider such a modification to include testing of receiver beamforming techniques to a system that already tests transmitter beamforming techniques to be a predictable result.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  
Although Wen ‘592 teaches an image, Wen ‘592 is silent regarding the dimensionality of said image.  Although Wen ‘738 teaches a two-dimensional array as shown in figure 5, Wen ‘738 does not teach an image.  
In the same field of endeavor, Gibson teaches a plot of a two-dimensional antenna radiation pattern including amplitude and phase (complex) as shown in Figure 16.  
In view of the teachings of Gibson, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Gibson to Wen ‘592 in view of Wen ‘738 in order to modify the image as taught by Wen ‘592, see e.g. Fig. 3 S206, to include two dimensions thus allowing for testing and calibration of the radiation pattern in both azimuth and elevation thereby improving efficiency and quality of the test because one of ordinary skill would understand the importance of having a correct radiation pattern that is correct in both azimuth and elevation.  
Neither Wen ‘592 nor Wen ‘738 specify that each antenna path contain its own independent transceiver.  The Examiner is interpreting the claimed feature “plurality of transceivers connected to a plurality of antenna elements” to mean that each antenna path has its own transceiver and that the antennae paths do not share transceiver components such as oscillators or mixers.  
Gibson teaches a transceiver, items 305 and 320, coupled to a single antenna 315.  However, said antenna 315 is a mechanically-scanned, parabolic dish antenna.  See col. 4 ll.  34 – 43 and Fig. 1.  However, Gibson does not teach a plurality of transceivers wherein each transceiver is separately coupled to a single radiating element of an antenna array.  
In the same field of endeavor, Garcia teaches “one or more millimeter-wave (mmWave) single channel radios 21 that can receive or transmit a mm wave signal … (Para. 31).”
In view of the teachings of Garcia, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify each antenna path as taught by Wen ‘592 in view of Wen ‘738 and Gibson to each include their own necessary transceiver circuitry so that a failed component would only cause one path to fail instead of causing all paths to fail thereby reducing the risk of total failure.  For example, if all the paths in Wen’s ‘592 Fig. 1 shared one oscillator and that oscillator failed then all paths would fail but if each path had its own oscillator then only one path would fail.   
As to claim 2, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system according to claim 1, wherein each of the plurality of transceivers is adapted to receive signals from the antenna array and/or transmit signals through the antenna array via the corresponding antenna elements to which it is connected (as modified in claims 1 and 11.).
As to claims 3 and 12, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system according to claim 1, wherein the system is further configured to control a gain and a phase of each of the plurality of transceivers in order to generate the radiation pattern (Wen ‘592 Para. 17 “the beam energy may be attenuated due to the gain and phase error of the hardware. It then becomes difficult to achieve fixed beamforming correctly, making it difficult to establish connection between the base station and the user equipment. A beamforming calibration system and method is presented in the following disclosure in consideration of the impact of hardware errors.”).
As to claims 4 and 13, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system/method according to claim 1/11, wherein the plurality of antenna elements are arranged in a two dimensional configuration to facilitate two dimensional beamforming (Wen ‘738 fig. 5).
In view of the teachings of Wen ‘738 figure 5 and related passages, it would have been obvious to a person having ordinary skill in the art to modify the antenna array to be two-dimensional in order to perform beamforming in both azimuth and elevation thus allowing for more flexibility and increasing coverage area.  Also, one of ordinary skill understands that a two-dimensional array has an improved ability to steer the beam and mitigate aurora clutter thus improving the overall beamforming function
  As to claims 6 and 15, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system/method according to claim 1/11, wherein the system is further configured to process the complex radio frequency image into horizontal and vertical image components (As modified in claims 1 and 11).
As to claim 9, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system according to claim 1, wherein the system further comprises: a graphical user interface (Wen ‘738 “User interface 356 may include one or more of a display, keyboard, keypad, touchscreen, mouse, trackball, microphone, etc. (Para. 61).”).
In view of the teachings of Wen ‘738, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a graphical user interface for the processing unit as taught by Wen ‘592 in view of Wen ‘738, Gibson and Garcia in order to provide the user control over the test such as controlling phase/gain thereby allowing the user flexibility with regard to testing.
Claims 7 – 8 and 10 is rejected under 35 U.S.C. 103 as being obvious over Wen ‘592 in view of Wen ‘738, Gibson and Garcia and in further view of Kennington (US 2021/0270926) having PCT filed September 13, 2017.  
As to claim 7, Wen ‘592 in view of Wen ‘738, Gibson and Garcia does not teach the system according to claim 1, wherein the system further comprises: a radio frequency lens situated between the radar under test and the antenna array.
In the same field of endeavor, Kennington teaches a Rotman Lens used to pint the beam in more than one desired direction (Para. 104).  
In view of the teachings of Kennington, it would have been obvious to a person having ordinary skill in the art at the time of filing to employ a Rotman lens between the radar under test and the test antenna array in the system as taught by Wen ‘592 in view of Wen ‘738, Gibson and Garcia because Rotman lens are known for creating multiple beams without the need for switches or shifters thereby reducing the number of components needed thus saving cost.  
As to claim 8, Wen ‘592 in view of Wen ‘738, Gibson, Garcia and Kennington teaches the system according to claim 7, wherein the system further comprises: an anechoic chamber encompassing the antenna array, the radio frequency lens and the radar under test (Wen ‘738 teaches the use of an over-the-air test chamber as shown in Fig. 2.  One of ordinary skill would recognize the triangle symbols along the walls of chamber 50 to be radar absorbing material (RAM).).
In view of the teachings of Wen ‘738, it would be obvious to perform the testing in an anechoic chamber with radar absorbing material in order to prevent interference such as multipath improving the overall accuracy of the test result.  
As to claim 10, Wen ‘592 in view of Wen ‘738, Gibson and Garcia teaches the system according to claim 1, wherein the system further comprises: a memory unit in order to store the two dimensional test pattern, the digital image and a history of test results.
In the same field of endeavor, Kennington teaches “during a steering or beam sweeping process to form a stored measured radiation pattern, with some or all of those stored signal strength measurements forming the stored radiation pattern being compared or correlated with one or more predetermined reference antenna radiation patterns in order to determine a steering angle or bearing at which a measured and a predetermined radiation pattern are most similar (Para. 138).” 
In view of the teachings of Kennington, it would have been obvious to one of ordinary skill to save one’s work including test results, e.g. strength measurements, measured radiation patterns and digital image (reference) in order to perform statistical analysis thereby allowing the user to determine the quality of the tests and/or measurements.  Note that it is implicit that the predetermined reference antenna pattern of Kennington’s teaching would have to have been stored because it is predetermined.  The stored measured radiation pattern teaches the claimed two-dimensional test pattern, the predetermined reference antenna radiation patterns teaches the stored digital image and stored signal strength measurements teaches the history of test results.  

Conclusion
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648